Citation Nr: 1505438	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic arthritis of the right talonavicular joint, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee pain, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pain in the muscles of the left leg, and if so, whether service connection is warranted.  

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to service connection for left ankle disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.  Following the issuance of the most recent supplemental statement of the case the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The claims for service connection on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1978 rating decision denied claims for service connection for pain in right knee, a low back condition, pain in the muscles of left leg, and traumatic arthritis of the right talonavicular joint; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claims was received by VA within one year from the date of that decision.

2.  The additional evidence presented since the July 1978 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claims for service connection for a bilateral knee disability, low back pain, left leg muscular pain, and right ankle disability. 


CONCLUSIONS OF LAW

1.  The July 1978 rating decision that denied the claims for service connection for pain in right knee, low back condition, pain in the muscles of left leg, and traumatic arthritis of the right talonavicular joint, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claims for service connection for traumatic arthritis of the right talonavicular joint, right knee disability, low back pain, and pain in the muscles of left leg are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been finally denied may not thereafter be reopened     and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

By way of history, in a rating decision in July 1978, the RO denied the Veteran's claims for service connection for pain in right knee, low back condition and pain in the muscles of left leg.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the July 1978 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence considered at the time of the July 1978 rating decision consisted of service treatment records, which showed that on service induction in February 1977, no musculoskeletal defects were noted.  The service treatment records documented treatment in service for pain in the ankles, feet, legs and lower back.   In July 1977 the Veteran sought treatment for pain in both feet with swelling in  both ankles.  X rays were normal but it was noted that the Veteran had pes planus.  The physician noted that the diagnosis that was most consistent with subjective complaints, myalgia, tenosynovitis and fasciitis.  In August 1977 he again sought treatment for pain in the ankles and it was noted that he had a past history of old trauma, more specifically ligament strain.  A treatment report in August 1977 noted acute pain from the feet to the knees and hips.  The physician indicated that the Veteran had acute point tenderness where you were palpated regardless of the location or proximity to previous complaints.  It was noted that there was no local pathology and he was fit for duty.  An orthopedic consult in April 1978, recorded a history of a fall from a tree prior to enlisting in the military.  A Medical Board report concluded that he had traumatic arthritis in the right ankle which existed prior to service and was not aggravated by service.   X-rays of the right ankle showed degenerative joint disease.  The Veteran was medically discharged due to traumatic arthritis in the right ankle.  The RO denied the claim because the right ankle traumatic arthritis was found to have existed prior to service and was not aggravated by service, and because the service treatment records after August 1977 did not show complaints, observation or treatment for the other claimed conditions. 
	
The evidence received since the prior final denial includes post-service treatment records which document diagnoses and treatment for degenerative joint disease     of the ankles and knees, as well as degenerative disc disease of the back with radiculopathy of the lower extremities.  The evidence added contains numerous conflicting VA medical examination and opinions regarding the etiology of the claimed disabilities; some appear to support the Veteran's contentions, while others do not.  Also of record are statements and testimony from the Veteran asserting that the right ankle, right knee, low back, and left leg disabilities are etiologically related to service, or in the alternative, to the now service-connected bilateral pes planus.  He also submitted witness statements from co-workers and family members describing his musculoskeletal problems following discharge from service.  Specifically, 2011 statements from the Veteran's mother and sister noted that Veteran never had any injuries or problems with his legs, ankles or his feet prior to his enlistment in the military.  It was also noted that although at the age of 9 the Veteran fell from a tree and landed on his back, he did not injure his legs or feet.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claims.  Accordingly, as new and material evidence has been submitted, the claims are reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for traumatic arthritis of the right talonavicular joint is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim for service connection for right knee pain is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim for service connection for low back pain is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim for service connection for pain in the muscles of the left leg is reopened, and to this extent only the appeal is granted.



REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection.

The Veteran claims entitlement to service connection for traumatic arthritis of the right talonavicular joint.  He asserts that the claimed bilateral knee disability, left ankle condition, and low back disability developed during service or are secondary to the right ankle disability.  Most recently, at the November 2014 personal hearing, the Veteran claimed entitlement to service connection for his knee and low back pain with osteoarthritis as secondary to his service-connected bilateral pes planus.      

On service induction examination in February 1977, the Veteran's spine and lower extremities were clinically evaluated as normal, and the Veteran denied a medical history of recurrent back pain, trick or locked knee, or foot problems.  However, shortly after service induction, the Veteran sought treatment on multiple occasions for complaints pertaining to the ankles, back, and knees.  No pathology of the back, knees or left ankle was found on examination.  A May 1978 Medical Board report noted the Veteran's report of incurring a minor injury to his right foot when he fell from a high distance when he was younger, prior to service.  Reportedly, after a period of acute distress the symptoms relented and the Veteran was pain free and fully active in the years preceding service.  However, in boot camp training he began to notice the onset of insidious aching pain in his right foot.  The Veteran reported distress throughout the foot with any motion of the ankle and with weight bearing.  The Veteran stated that said symptoms had become moderately severe, and at times it was incapacitating.  X-ray examination of the right foot showed spondylitic spurring with overgrowth at the dorsal lip of the talonavicular joint, right foot.  The Veteran was medically discharged for traumatic arthritis of the right talonavicular joint.  The report concluded that the disability was neither incurred in, nor aggravated by, a period of active military service.

On VA examination in December 2010, the examiner opined that the pre-existing left ankle condition was due to service and stated that the left knee degenerative joint disease was at least as likely as not related to or caused by his previous traumatic arthritis of the ankle affecting or causing a compensatory developed gait over many years.  However, the examiner confused the right and left ankles.  Accordingly, in a February 2011 the examiner prepared an addendum opinion report, wherein he opined that the left ankle and left knee arthritis were less likely as not influenced or caused by the Veteran's prior service connected training or treatments.  

Thereafter, the same VA examiner in July 2012 rendered an opinion indicating that the Veteran's chronic bilateral ankle, bilateral knee and low back pain conditions were not related to the in-service injuries and that most likely these were all related to his pre-existing nonservice connected right ankle traumatic arthritic condition.  

More recently, a different VA examiner in March 2014 opined it was less likely as not that the Veteran's complaints of back pain was proximally related to the service connected ankle injuries caused by the pre-existing right ankle injury.  Rather, the current scientific literature supported a finding that the etiology of the Veteran's low back disability was multifactorial, to include genetics.  The examiner noted that it was more likely than not that the Veteran's service connected aggravation of the pre-existing right ankle injury resulted in a progressive disability of the right ankle.  This increase in disability was secondary to the development and progression of talonavicular degenerative joint disease and joint instability, which was greater than might be expected with normal aging.  In sum, the examiner opined that it was less likely as not that the Veteran's complaints of back and knee pain were proximally related to the aggravation of the pre-existing service-connected ankle injuries.  Finally, the examiner opined that the left ankle condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  However, the Veteran is not service-connected for the right ankle on an aggravation basis or on any basis. 

The Board finds the opinions offered in examination reports are unclear and/or conflicting in nature.  Moreover, the Veteran now alleges his conditions are secondary to the service-connected pes planus.  Accordingly, an additional examination and opinion is necessary.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records that are not already in the claims file.  If no additional records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Send the Veteran's claims file to an orthopedic specialist physician for review.  If an examination is deemed necessary to respond to the questions one should be presented.  Following review of the claims file the specialist is asked to respond to the following:

a.  Did the Veteran's traumatic arthritis of the right talonavicular joint clearly exist prior to service?  The examiner should explain the reasons for the conclusion reached.  

b.  If the traumatic arthritis of the right talonavicular joint clearly existed prior to service, did it undergo a permanent worsening during service (as opposed to a temporary exacerbation of symptoms)?  The examiner should explain the reasons for the conclusion reached.

c.  If pre-existing and permanently worsened during service, was the worsening of the traumatic arthritis of the right talonavicular joint clearly the result of the natural progression of the arthritis (versus being a result of in-service activities)?  The examiner should explain the reasons for the conclusion reached.

d.  With respect to the low back disability, please provide an opinion as to whether it is as likely as not (50 percent probability or greater) that a low back disorder began in service or is otherwise related to service, to include his complaints of back pain therein.  The examiner should explain the reasons for the conclusion reached. 

e.  With respect to the knees, please provide an opinion as to whether it is as likely as not (50 percent probability or greater) that a right and/or left knee disorder began in service or is otherwise related to service, to include his complaints of knee pain therein.  The examiner should explain the reasons for the conclusion reached.

f.  Please provide an opinion as to whether it is as likely as not (50 percent probability or greater) that a left ankle disability arose in service or is otherwise related to service, to include his complaints of ankle pain therein.  

g.  If not related to service, is at least as likely as not (50 percent probability or greater) that the Veteran's right ankle disability has been permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the service-connected pes planus?  If so, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of right ankle disability.  The examiner should explain the reasons for the conclusion reached.

h.  If not related to service, is it is at least as likely as not  that the Veteran's low back disability was caused by the Veteran's service-connected pes planus, to include any gait disturbance attributable to the pes planus?  If not caused by the pes planus, is at least as likely as that the Veteran's low back disability has been permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the service-connected pes planus?  If so, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of low back disability.  The examiner should explain the reasons for the conclusion reached.

i.  If not related to service, is it is at least as likely as not  that the Veteran's right and/or left knee disability was caused by the Veteran's service-connected pes planus, to include any gait disturbance attributable to the pes planus?  If not caused by the pes planus, is at least as likely as that a right and/or left knee disability has been permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the service-connected pes planus?  If so, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of knee disability.  The examiner should explain the reasons for the conclusion reached.

j.  If not related to service, is it is at least as likely as not  that the Veteran's left ankle disability was caused by the Veteran's service-connected pes planus, to include any gait disturbance attributable to the pes planus?  If not caused by the pes planus, is at least as likely as that the Veteran's left ankle disability has been permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the service-connected pes planus?  If so, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of left ankle disability.  The examiner should explain the reasons for the conclusion reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If       the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


